       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19       PageID.1    Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN



        Patrick Baker, Richard J. Sawhill, and
        James Buzzie, as Trustees of the Iron       Case No. __________________
        Workers’ Local 25 Vacation Pay Fund,

               Plaintiffs

                      v.

        Iron Workers’ Local 25 Vacation Pay
        Fund, and BeneSys, Inc., a Michigan
        corporation.

               Defendants.
	  

                    COMPLAINT FOR DECLARATORY JUDGMENT

            Plaintiffs Patrick Baker, Richard J. Sawhill, and James Buzzie, as Trustees of

the Iron Workers’ Local 25 Vacation Pay Fund, by and through their undersigned

counsel and for their Complaint for Declaratory Judgment against the Iron Workers’

Local 25 Vacation Pay Fund and BeneSys, Inc., state as follows:	  

                       NATURE OF ACTION AND JURISDICTION

            1.     This is an action to enforce fiduciary obligations under the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1101,

et seq., and to require the Iron Workers’ Local 25 Vacation Pay Fund (the “Fund”)
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19        PageID.2    Page 2 of 15



and its third-party administrator, BeneSys, Inc. (“BeneSys”), to take action with

respect to a required tax filing for the Fund, as further detailed herein.

            2.     This Court has the power to determine the parties’ respective rights and

other legal relations as requested herein pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

            3.     Plaintiffs are fiduciaries of the Fund such that this Court has subject

matter jurisdiction over Plaintiffs’ claims pursuant to 29 U.S.C. § 1132(e)(1).

            4.     Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and

28 U.S.C. § 1391(b).

                                       THE PARTIES

            5.     The Defendant Fund is a multiemployer employee welfare benefit fund

that was established by a Declaration and Agreement of Trust dated July 1, 1962, as

subsequently amended and restated, between the Great Lakes Fabricators and

Erectors Association (the “Association”) and the Local No. 25, International

Association of Bridge, Structural, Ornamental, and Reinforcing Iron Workers,

A.F.L., C.I.O (“Local 25”) to provide vacation benefits to participants in the plan

established by the Fund. The Fund sponsors the Iron Workers’ Local 25 Vacation

Pay Fund Plan (the “Plan”) to pay these benefits.

            6.     The Plan is funded by contributions from employers covered by

collective bargaining agreements with Local 25.



	                                             2
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19         PageID.3    Page 3 of 15



            7.      The Fund is administered by a joint Board of Trustees pursuant to the

Labor Management Relations Act of 1947 (the “Taft-Hartley Act”), Section 302(c),

29 U.S.C. § 186(c), and is governed by ERISA.

            8.      The joint Board of Trustees is comprised of six trustees who are

fiduciaries of the Fund under ERISA. The Association appoints three Management

Trustees (currently Plaintiffs Patrick Baker, Richard J. Sawhill, and James Buzzie),

and Local 25 appoints three Labor Trustees (currently Michael Randick, Wayne

Coffell, and Dennis Aguierre).

            9.      The joint Board of Trustees for the Fund and Plan holds board meetings

typically quarterly to discuss the operations of the Plan and Fund. Action taken with

respect to the administration of the Plan and Fund requires a motion, second, and a

majority vote by the Board of Trustees.

            10.     Although the joint Board of Trustees has the fiduciary responsibility to

administer and oversee the Fund, the Board of Trustees has delegated certain

administrative tasks to BeneSys, the Fund’s third-party administrator.

            11.     BeneSys has been providing administrative services to the Fund since

September 2018, and is responsible for processing benefit payments, maintaining

books and records for the Fund and Plan, and assisting with the filing of necessary

governmental documents and reports, among other things.




	                                              3
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19        PageID.4    Page 4 of 15



                                 FACTUAL BACKGROUND

            12.     At all times, the Fund has purported to operate as a tax-exempt

voluntary employee benefits arrangement (“VEBA”) under Section 501(c)(9) of the

Internal Revenue Code, 26 U.S.C. § 501(c)(9) (“501(c)(9)”). Having the 501(c)(9)

status ensures that the earnings on dollars invested by the Fund are considered tax-

exempt by the Internal Revenue Service (“IRS”). Benefits ultimately paid to

participants under the Plan, however, are taxable.

            13.     As a 501(c)(9) organization, the Fund is required to file an annual tax

return for exempt organizations – IRS Form 990, in addition to the benefit plan return

– Form 5500. IRS Form 990 is required to be executed by an officer of the

organization under penalties of perjury. For this Fund, the Chairman of the Board

of Trustees signs the Form 990. The form itself is prepared with the assistance of

the Fund’s auditor, Plante & Moran, PLLC (“Plante”).

            14.     Since April 2017, the Fund has operated with co-counsel, one appointed

by Labor and one by Management/Employers.

            15.     In 2017, the Board of Trustees directed the Management Trustees’

counsel to perform a comprehensive compliance review of the Fund and other related

multiemployer funds established by the Association and Local 25.

            16.     As a result of the compliance review, the Management Trustees and their

counsel determined there were certain features of the Plan that could compromise the



	                                              4
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19                                                                                                                                                                                              PageID.5   Page 5 of 15



tax-exempt status of the Fund because the features appear to violate the requirements

for a tax-exempt VEBA that can provide “other benefits” (such as vacation benefits)

under Section 501(c)(9).

                                                           17.                                                        The two features of the Plan determined to be problematic to the Fund’s

tax-exempt status are: (i) the frequency with which participants receive distributions

of benefits under the Plan; and (ii) the ability of participants to assign their vacation

benefits to pay union dues and other non-vacation-related purposes, such as funding a

political action committee fund (these two features are collectively referred to herein

as the “Plan Features”).1

                                                           18.                                                        The Management Trustees and their counsel raised their concerns

regarding the Plan Features and resulting tax compliance issues with the Labor

Trustees and the Labor Trustees’ counsel in November 2017.

                                                           19.                                                        The Management Trustees proposed amending the Plan to revise or

eliminate the problematic Plan Features to ensure compliance with Section 501(c)(9)

and the permitted operations of a tax-exempt vacation plan, however no action was

agreed to by the Labor Trustees.

                                                           20.                                                        The Management Trustees continued to raise concerns regarding the Plan

Features and the Fund’s compliance with Section 501(c)(9) over the next year,

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
 Whether these Plan Features violate the requirements of Section 501(c)(9) is
ultimately a matter for the Internal Revenue Service to decide and is not an issue that
Plaintiffs are asking this Court to resolve.

	                                                                                                                                                                                                                                                  5
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19        PageID.6   Page 6 of 15



however the Labor Trustees and their counsel continually declined to take action with

respect to these issues.

            21.     In approximately November 2018, the joint Board of Trustees finally

agreed to direct their joint co-counsel to discuss issues related to the 501(c)(9) status

of the Fund and to work towards a resolution regarding the Plan Features.

            22.     As the negotiations between counsel occurred, it was necessary for the

Fund’s auditor to begin preparing the Form 990 for fiscal year ending April 2018,

which was required to be submitted to the IRS by March 15, 2019, after all applicable

extensions.

            23.     In light of concerns expressed by management counsel regarding the

Fund’s compliance with Section 501(c)(9), Plante was unable to complete an audited

financial statement for the Fund for the fiscal year ending April 2018, and the

required Form 5500 could not be filed by its final February 15, 2019 due date.

            24.     After continued discussions on the topic, on March 12, 2019, joint

counsel for the Board of Trustees agreed to take corrective action that included

amending the Plan to correct the Plan Features to be compliant with Section 501(c)(9).

This agreement was reached between the undersigned attorney William Cumming of

Hessian & McKasy, P.A., as counsel appointed by the Management Trustees, and

Michael Asher of Sullivan, Asher, Ward, & Patton, P.C. as counsel appointed by the

Union Trustees.



	                                              6
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19         PageID.7   Page 7 of 15



            25.     As a result of this agreement, on March 15, 2019, Plaintiff Management

Trustee Patrick Baker (the Chairman of the Fund at the time) signed the Form 990 for

plan year ending in April 2018, which was then submitted by the Fund’s auditor to the

Internal Revenue Service for processing, allowing the Form 990 to be timely filed.

            26.     By signing the Form 990, Mr. Baker was required to represent and certify

under penalties of perjury that the information on the form was correct, including that

there were no taxes owed and that the Plan was operated in compliance with Section

501(c)(9). Mr. Baker was comfortable making this representation because, upon good

faith information and belief, he understood the tax-compliance issues for the Fund were

going to be resolved based on the agreement of the Board of Trustees and their counsel

that the Plan would be amended to correct the questionable Plan Features to ensure

compliance with Section 501(c)(9).

            27.     The Board of Trustees met for a regularly scheduled meeting on March

25, 2019, just ten days after the Form 990 was submitted to the IRS. At this meeting,

when the Management Trustees moved to ratify the recent agreement to amend the

Plan to correct the Plan Features, Labor Trustees’ counsel, Mr. Asher, announced that

the Labor Trustees would no longer agree to amend the Plan and that there was no

basis to do so. Mr. Asher asserted that the concerns regarding the Plan Features and

tax-exempt status of the Fund were not supported by any legal authority, and were




	                                              7
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19        PageID.8    Page 8 of 15



simply a matter of Management Counsel’s personal opinion, and therefore were not

required to be acted upon.

            28.     Accordingly, there was no motion and the Board of Trustees did not vote

on whether to amend the Plan to correct the Plan Features at the March 25, 2019 Board

meeting. However, the Form 990 had already been filed and signed by Trustee Baker

with the understanding that an amendment to the Plan would be ratified and effectuated

at that meeting.

            29.     Left without any resolution, the Management Trustees continued to

discuss how to correct the Plan Features in light of the Labor Trustees’ refusal to amend

the Plan as previously agreed-upon. The Management Trustees also discussed with

Plante whether an amended Form 990 needed to be filed to accurately reflect the

Trustees’ now unaddressed concerns surrounding the tax-exempt status of the Fund

and the problematic Plan Features, or if the previously filed 990 return could be

withdrawn. Plante advised that the filed return could not be withdrawn, and the only

available correction of the return was to file an amended return.

            30.     The Board of Trustees had another scheduled board meeting for June 19,

2019, at which the Management Trustees intended to discuss with the Labor Trustees

the need to amend the previously-filed Form 990 if the Plan Features were not going

to be addressed via an amendment to the Plan. However, the Labor Trustees chose not




	                                              8
       Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19        PageID.9    Page 9 of 15



to attend the June board meeting, meaning no discussions occurred and no action could

be taken.

            31.     The Board of Trustees most recently had a board meeting on September

11, 2019. Prior to this meeting, the Management Trustees had directed their appointed

counsel to prepare a written opinion to the joint Board of Trustees regarding several

fiduciary issues that concerned them, including the tax-exemption issue with respect

to the Fund and the Plan Features, and whether the Trustees had an obligation to self-

report this issue or to alternatively take any other action.

            32.     At the September meeting, management counsel presented its report,

which recommended that the Plan be amended to correct the Plan Features, or in

absence of such action, an amended Form 990 be filed to correct the statements made

on the original form that reflected that there were no tax compliance issues with the

Fund.

            33.     As a result of the report, Management Trustee Richard Sawhill attempted

to make a motion that would require the Board of Trustees, in the absence of amending

the Plan to correct Plan Features, to file an amended Form 990 with the IRS to

accurately reflect the uncertain tax position of the Plan and its compliance with Section

501(c)(9).

            34.     In response to Mr. Sawhill’s attempted motion, Labor Trustee Michael

Randick (the Fund’s current Chairman) refused to allow Mr. Sawhill to make a motion



	                                              9
Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19            PageID.10     Page 10 of 15



on this issue and instead declared that Mr. Sawhill’s attempted motion was out of order.

As a result, no motion was made and no proposed action could be voted on.

       35.     Since the September 11, 2019 meeting, the Labor Trustees have not

agreed to take any joint action with the Management Trustees to amend the Plan or file

an amended Form 990.

       36.     It has now been approximately 22 months since the Management

Trustees first attempted to correct the Plan Features and address issues related to the

Fund’s compliance with Section 501(c)(9).

       37.     An agreement was originally reached in March 2019 to resolve these

issues, which precipitated the filing of the fiscal year 2018 Form 990, but that

agreement has since collapsed.

       38.     Based on the actions and inactions of the Labor Trustees at the last several

Board meetings, it is clear to the Management Trustees that the Labor Trustees will

not agree to take any action to amend the Plan to address ongoing issues with the Plan

Features or amend the filed return.

       39.     Because the Plan was not amended as agreed-upon in March 2019 to

correct the Plan’s problematic Plan Features, an amended Form 990 needs to be filed

with the IRS to accurately reflect the uncertainty regarding the Plan’s compliance with

Section 501(c)(9) due to the still-existing problematic Plan Features.




	                                          10
Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19             PageID.11    Page 11 of 15



          40.     Given the inaction of the Plan to address the questionable Plan Features

or agree to file an amended Form 990, Court intervention is necessary to ensure the

joint Board of Trustees takes action to fulfill their fiduciary duties in administering the

Plan and file an accurate tax return.

          41.     If no action is taken by the Plan to address questions regarding its tax-

exemption status, all Trustees would be exposed to fiduciary liability for failing to

operate the Plan within applicable law, including Section 501(c)(9) which the Fund

purports to operate under. This is an outcome the Management Trustees desire to

avoid. 	  

                                          COUNT I

                              DECLARATORY JUDGMENT

          42.     Plaintiff Trustees hereby incorporate by reference the allegations

contained in Paragraphs 1 – 41 of this Complaint as if fully set forth herein.

          43.     The Management Trustees seek a declaration that the Fund – and its

third party administrator BeneSys – have the obligation to take action to correct

statements previously made to the IRS on the Form 990 regarding the Fund’s

compliance with the requirements of Section 501(c)(9).

          44.     The circumstances under which the Fund filed its Form 990 on March

15, 2019 have since changed now that the Labor Trustees and their counsel refused




	                                            11
Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19          PageID.12    Page 12 of 15



to agree to amend the Plan to remedy issues related to the Plan Features and the

Fund’s compliance with Section 501(c)(9).

       45.     A real and actual controversy exists as to whether action needs to be

taken to file an amended Form 990 as the current Chairman of the Fund has refused

to permit such proposed action to come to a vote, and the former Chairman and

current Trustee has signed a return under penalties of perjury that is no longer

correct.

       46.     It is incumbent upon all Trustees to ensure that the Fund for which they

are fiduciaries is operating and being administered in compliance with all applicable

law, which includes ERISA and the tax-exemption requirements of IRC Section

501(c)(9).

       47.     A declaration is necessary to resolve this actual controversy and to

require the Fund and BeneSys to take action with respect to the Fund, which in

absence of an amendment to the Plan that corrects the questionable Plan Features,

would require the Fund to submit an amended Form 990 to accurately represent the

Trustees’ uncertainty regarding whether the Fund remains in compliance with the

requirements of Section 501(c)(9). The Internal Revenue Service will then be in a

position to determine to what extent the Plan is or is not in compliance with Section

501(c)(9).




	                                         12
Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19          PageID.13    Page 13 of 15



                                      COUNT II

          EQUITABLE RELIEF UNDER SECTION § 502(a)(3) of ERISA

       48.     Plaintiff Management Trustees hereby incorporate by reference the

allegations contained in Paragraphs 1 – 47 of this Complaint as if fully set forth

herein.

       49.     The Management Trustees are named fiduciaries of the Plan and are

entitled to seek equitable relief under ERISA § 502(a)(3).

       50.     The circumstances under which the Fund filed its Form 990 on March

15, 2019 have since changed now that the Labor Trustees and their counsel refused

to agree to amend the Plan to remedy issues related to the Plan Features and the

Plan’s compliance with Section 501(c)(9).

       51.     As a result of these changed circumstances, an amended Form 990

needs to be filed to ensure that the form accurately reflects the current uncertainties

regarding the tax position of the Fund.

       52.     The Labor Trustees have repeatedly failed to take action to address

ongoing concerns raised by the Management Trustees regarding the Plan’s

compliance with applicable law and Section 501(c)(9).

       53.     It is incumbent upon all Trustees of the Fund to ensure that the Plan for

which they are fiduciaries is operating and being administered in compliance with




	                                         13
Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19          PageID.14   Page 14 of 15



all applicable law, which includes ERISA and the tax-exemption requirements of

IRC Section 501(c)(9), and that required government filings are accurate.

       54.     Accordingly, it would be appropriate and equitable for this Court to

require the Fund to take action by filing an amended Form 990 to accurately

represent the Fund’s current tax position to the IRS to ensure compliance with

applicable law.


                                PRAYER FOR RELIEF


WHEREFORE, the Trustees respectfully request the following relief:


       1.   For an Order declaring that the Fund shall take action to resolve ongoing

           compliance issues regarding its tax-exemption status under Section

           501(c)(9);

       2.   For an Order directing the Fund and BeneSys to direct the Fund’s auditor,

           Plante, to prepare an amended Form 990 for the 2018 fiscal year and to

           submit the amended return to the IRS so that the return accurately reflects

           the uncertain tax positions regarding the Fund’s purported compliance with

           Section 501(c)(9);

       3.   For such other relief as this Court deems just and proper.




	                                        14
Case 2:19-cv-12963-TGB-RSW ECF No. 1 filed 10/09/19    PageID.15   Page 15 of 15



Dated:      October 9, 2019

                                   HESSIAN & MCKASY, P.A.

                                   /s/ William A. Cumming
                                   William A. Cumming (#175067 - MN)
                                   Laura H. Lindsay (#392758 - MN)
                                   3700 RBC Plaza
                                   60 South Sixth Street
                                   Minneapolis, MN 55402
                                   (612) 746-5775
                                   wcumming@hessianmckasy.com
                                   laura.lindsay@hessianmckasy.com

                                   Attorney for Plaintiffs
	  




	                                   15
